Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157269
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157269
                                                                   COA: 321804
                                                                   Kent CC: 13-000391-FH
  ALENNA MARIE ROCAFORT,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 2, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2019
           s0522
                                                                              Clerk